DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 6, 8, 11, 16, 18, 22, 24, 27-28, and 30 are objected to because of the following informalities:
Claims 6 and 16 recite the limitation “RSRP” in lines 4 and 4 respectively. For consistency and clarification with “a…RSRP” in lines 3 and 3 of claims 6 and 16 respectively, it is recommended to change “RSRP” in lines 4 and 4 respectively to “the RSRP”.
Claims 8, 22, and 28 and 18, 24, and 30 are also objected for the same reason as set forth above in claims 6 and 16 respectively.
Claim 11 recites the limitation “a sidelink OLPC” in line 9. For consistency and clarification with “a sidelink…OLPC” in lines 3-4 of claim 11, it is recommended to change “a sidelink OLPC” in line 9 to “the sidelink OLPC”.
Claims 23, 26, and 29 are also objected for the same reason as set forth above in claim 11.
Claim 27 recites the limitation “receiving, to the first UE” in line 2. For consistency and clarification with “A method performed by a first…UE” in line 1 of claim 1, it is recommended to change “receiving, to the first UE” in line 2 to “receiving, from the second UE”.
Claim 28 recites the limitation “receiving, from the second UE” in line 2. For consistency and clarification with “A method performed by a second…UE” in line 1 of claim 6, it is recommended to change “receiving, from the second UE” in line 2 to “transmitting, to the first UE”.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see page 11, filed 15 March 2022, in view of the amendment with respect to the title have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 12, filed 15 March 2022, in view of the amendment with respect to claims 1 and 11 have been fully considered and are persuasive.  The 112(b) rejections of the claims have been withdrawn. 
Applicant's arguments filed 15 March 2022 regarding the prior art rejections have been fully considered but they are not persuasive.
Regarding claims 1 and 11, the applicant argued, “…Huawei’074 does not disclose an alpha value for sidelink OLPC, and P0 for sidelink OLPC from alpha value for DL, and P0 for DL…the alpha value, P0, for sidelink OLPC mentioned in Huawei’074 Section 2.1 is different from a path loss between TX UE and gNB and path loss between TX UE and RX UE as other parameters. Huiawei’074 does not teach or suggest ‘wherein the power…of a received PSSCH’…Huawei’23 merely mentions the maximum transmission power and uplink transmit power related to DL, but the amended claim 1 is the power of PSSCH for DL OLPC, and there is a difference from the uplink transmit power in the cited document. Huawei’023 does not teach or suggest ‘wherein the power…a received PSSCH’…” on pages 14-16.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “an alpha value for sidelink OLPC, and P0 for sidelink OLPC from alpha value for DL, and P0 for DL”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In §§1, 2, 2.1, 2.2, and 2.4 Huawei’074 clearly teaches wherein the power of the PSSCH for the sidelink OLPC is acquired based on alpha value for the sidelink OLPC, the P0 value for the sidelink, and the information on RSRP (§§1, 2, 2.1, 2.2, and 2.4: use the α, P0, and RSRP for the unicast sidelink open-loop power control calculation for PSCCH-PSSCH), and wherein the alpha value and the P0 value for the sidelink OLPC are separately configured from an alpha value and a P0 value for a downlink (§§1, 2, 2.1, and 2.4: the sidelink open-loop power control parameters P0 and α are specifically configured for sidelink).
In §4 Huawei’023 clearly teaches wherein the maximum transmission power is determined based on a priority of the PSSCH and a channel busy rate (CBR) (§4: transmit power adjusted based on the priority level of the PSSCH and the measured channel busy ratio).
In §5 LG clearly teaches the RSRP is measured by the second UE based on a demodulation reference signal (DMRS) of a received PSSCH (§5, Issue 5-2: for open-loop power control, DMRS of PSCCH and/or PSSCH is used for measuring RSRP).
As laid out in the 112(b) rejection hereinebelow, the intended definition for the word “from” in the limitation “wherein the alpha value and the P0 value for the sidelink OLPC are separately configured from an alpha value and a P0 value for a downlink” is unclear. From is a preposition with multiple definitions. These definitions include “indicating the source or provenance of someone or something” and “indicating a distinction”. Based on the first definition, the alpha value and P0 value for sidelink OLPC are separately configured from each other based on an alpha value and P0 value for a downlink. Based on the second definition, the alpha value and P0 value for sidelink OLPC are separately configured distinct from an alpha value and P0 value for a downlink.
Furthermore, Huawei’074 §2.4 states that power control mechanism in LTE (i.e. alpha and P0 in Huawei’074 §2) can be reused for PSCCH. As such, the cited portions of Huawei’074 disclose sidelink OLPC bases on alpha, P0, and pathloss. Therefore, Huawei’074 teaches “wherein the power of the PSSCH for the sidelink OLPC is acquired based on alpha value for the sidelink OLPC, the P0 value for the sidelink, and the information on RSRP, and wherein the alpha value and the P0 value for the sidelink OLPC are separately configured from an alpha value and a P0 value for a downlink” and the combination of Huawei’074, Huawei’023, and LG teaches the claimed invention.
Applicant’s other arguments with respect to claim(s) 6 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8, 11, 16, 18, and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 11, and 16 recite the limitation “wherein the alpha value and the P0 value for the sidelink OLPC are separately configured from an alpha value and a P0 value for a downlink”. Based on the grammar, it is unclear whether “from” means “indicating the source or provenance of someone or something” and “indicating a distinction”. Based on the first definition, the alpha value and P0 value for sidelink OLPC are separately configured from each other based on an alpha value and P0 value for a downlink. Based on the second definition, the alpha value and P0 value for sidelink OLPC are separately configured distinct from an alpha value and P0 value for a downlink. For examining purposes, the examiner will interpret the claims as best understood.
Claims 1, 6, 11, and 16 recite the limitation “a received PSSCH” in the final line. It is unclear whether “a received PSSCH” in the final line is the same PSSCH as the previously recited PSSCH of claims 1, 6, 11, and 16. For examining purposes, the examiner will interpret the claims as best understood.
Claims 21, 25, and 27, 8, 22, and 28, 23, 26, and 29, and 18, 24, and 30 are also rejected since they are dependent upon rejected claims 1, 6, 11, and 16 respectively, as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei 3GPP R1-1903074 “Power control and power sharing for V2X sidelink” (hereinafter referred to as “Huawei’074”) in view of Huawei 3GPP R1-1900023 “Sidelink physical layer procedures for NR V2X” (hereinafter referred to as “Huawei’023”) in view of LG Electronics 3GPP’1903367 “Feature lead summary for agenda item 7.2.4.1.2 Physical layer procedures” (hereinafter referred to as “LG”). Note Huawei’023 was cited by the applicant in the IDS received 24 July 2020.
	As to claims 1 and 11, Huawei’074 teaches a first user equipment (UE) comprising a controller, the controller is configured to:
receive, from a base station (BS), configuration parameters for a sidelink open loop power control (OLPC) via a radio resource control (RRC) signaling, wherein the configuration parameters include an alpha value for the sidelink OLPC and a P0 value for the sidelink OLPC (§§1, 2, 2.1, and 2.4: receive from gNB, via RRC, parameters for sidelink open-loop power control including P0 and α);
receive, from a second UE, information on a reference signal received power (RSRP) (§§1, 2, 2.1, and 2.2: receive sidelink RSRP feedback from receiving UE when power control is based on pathloss between transmitting UE and receiving UE for at least the unicast sidelink open-loop power control scenario); and
acquire a power of a physical sidelink shared channel (PSSCH) (§§1, 2, 2.1, 2.2, and 2.4: use the α, P0, and RSRP for the unicast sidelink open-loop power control calculation for PSCCH-PSSCH),
wherein the power of the PSSCH for the sidelink OLPC is acquired based on alpha value for the sidelink OLPC, the P0 value for the sidelink, and the information on RSRP (§§1, 2, 2.1, 2.2, and 2.4: use the α, P0, and RSRP for the unicast sidelink open-loop power control calculation for PSCCH-PSSCH), and
wherein the alpha value and the P0 value for the sidelink OLPC are separately configured from an alpha value and a P0 value for a downlink (§§1, 2, 2.1, and 2.4: the sidelink open-loop power control parameters P0 and α are specifically configured for sidelink).
Although Huawei’074 teaches “A first user equipment (UE)…acquire a power of a physical sidelink shared channel (PSSCH), wherein the power…for a downlink,” Huawei’074 does not explicitly disclose “based on a maximum…a sidelink OLPC” and “wherein the maximum transmission power…of a received PSSCH”.
However, Huawei’023 teaches acquire a power of a physical sidelink shared channel (PSSCH) based on a maximum transmission power, and a minimum power between a power of the PSSCH for a downlink open loop power control (OLPC) and a power of the PSSCH for a sidelink OLPC (§4: OLPC for sidelink used to acquire power of PSCCH/PSSCH based on the min of the maximum transmission power, uplink transmit power associated with downlink path loss, and path loss for SL power control),
wherein the maximum transmission power is determined based on a priority of the PSSCH and a channel busy rate (CBR) (§4: transmit power adjusted based on the priority level of the PSSCH and the measured channel busy ratio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Huawei’074 by including “based on a maximum…a sidelink OLPC” and “wherein the maximum…(CBR)” as taught by Huawei’023 because it provides Huawei’074’s device with the enhanced capability of adjusting SL transmit power using OLPC to accommodate different sidelink modes (Huawei’023, §4).
Although Huawei’074 in view of Huawei’023 teaches “A first user equipment (UE)…(CBR),” Huawei’074 in view of Huawei’023 does not explicitly disclose “wherein the RSRP is measured by the second UE based on a demodulation reference signal (DMRS) of a received PSSCH”.
However, LG teaches the RSRP is measured by the second UE based on a demodulation reference signal (DMRS) of a received PSSCH (§5, Issue 5-2: for open-loop power control, DMRS of PSCCH and/or PSSCH is used for measuring RSRP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Huawei’074 in view of Huawei’023 by including “the RSRP is measured by the second UE based on a demodulation reference signal (DMRS) of a received PSSCH” as taught by LG because it provides Huawei’074 in view of Huawei’023’s device with the enhanced capability of achieving close to ideal throughput performance (LG, §5, Issue 5-2).

Claims 6, 8, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of Huawei’074.
As to claims 6 and 16, LG teaches a second user equipment (UE) (§4, Issue 4-1: Rx UE) comprising a controller, the controller is configured to:
measure a reference signal received power (RSRP) (§4, Issue 4-1: RSRP measured by Rx UE); and
transmit, to a first UE, information on RSRP (§4, Issue 4-1: Rx UE reports measured RSRP or pathloss derived from measured RSRP to Tx UE),
wherein the information on the RSRP is used to acquire a power of a physical sidelink shared channel (PSSCH) (§4, Issue 4-1 and §5, Issue 5-2: RSRP measured using DMRS of PSSCH to derive pathloss to perform open-loop power control calculations to acquire PSSCH power), and
wherein the RSRP is measured by the second UE based on a demodulation reference signal (DMRS) of a received PSSCH (§5, Issue 5-2: for open-loop power control, DMRS of PSCCH and/or PSSCH is used for measuring RSRP).
Although LG teaches “A second user equipment…a physical sidelink shared channel (PSSCH), and wherein the RSRP is measured…a received PSSCH,” LG does not explicitly disclose “for a sidelink…for a downlink”.
However, Huawei’074 teaches wherein the information on the RSRP is used to acquire a power of a physical sidelink shared channel (PSSCH) for a sidelink open loop power control (OLPC) (§§1, 2, 2.1, 2.2, and 2.4: use the α, P0, and RSRP for the unicast sidelink open-loop power control calculation for PSCCH-PSSCH),
wherein the power of the PSSCH for the sidelink OLPC is used to acquire a power of a PSSCH (§§1, 2, 2.1, 2.2, and 2.4: use the α, P0, and RSRP for the unicast sidelink open-loop power control calculation for PSCCH-PSSCH), and
wherein an alpha value and a P0 value for the sidelink OLPC are separately configured from an alpha value and a P0 value for a downlink (§§1, 2, 2.1, and 2.4: the sidelink open-loop power control parameters P0 and α are specifically configured for sidelink).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in LG by including “for a sidelink…for a downlink” as taught by Huawei’074 because it provides LG’s device with the enhanced capability of using RRC configured parameters for performing SL OLPC (Huawei’074, §2).
As to claims 8 and 18, LG in view of Huawei’074 teaches the second UE of claim 16.
Huawei’074 further teaches when the first UE is in-coverage, the power of the PSSCH is determined based on a power of the PSSCH for a downlink open loop power control (OLPC) before a sidelink path loss is estimated (§§1, 2.1, and 2.4: when TX UE is in-coverage, power of PSSCH is determined calculated using OLPC based on pathloss between TX UE and gNB (Uu downlink not SL) before SL pathloss is estimated), and
wherein, when the first UE is out-coverage, the power of the PSSCH is pre-configured before a sidelink path loss is estimated (§§1, 2.1, and 2.4: when TX UE is out-coverage pre-configuration for PSSCH power is required before SL pathloss is estimated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in LG in view of Huawei’074 by including “when the first UE…is estimated” as further taught by Huawei’074 because it provides LG in view of Huawei’074’s device with the enhanced capability of reusing same principle of Uu link (LG, §4, Issue 4-1).

Claim(s) 21, 23, 25-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei’074 in view of Huawei’023 in view of LG as applied to claims 1 and 11 above respectively, and further in view of Li et al. US 2021/0410084 A1 (hereinafter referred to as “Li”).
As to claims 21 and 23, Huawei’074 in view of Huawei’023 in view of LG teaches the first UE of claim 11.
Although Huawei’074 in view of Huawei’023 in view of LG teaches “The first UE of claim 11,” Huawei’074 in view of Huawei’023 in view of LG does not explicitly disclose “wherein the alpha value…the sidelink OLPC”.
However, Li teaches wherein the alpha value for the sidelink OLPC is a pathloss compensation factor for the sidelink OLPC (¶¶142 and 350-355: for sidelink OLPC, the alpha value is a pathloss compensation factor for sidelink OLPC), and
wherein the P0 value for the sidelink OLPC is a target receiving power for the sidelink OLPC (¶¶142 and 228-231: for open-loop transmit power control, P0 is target power for sidelink receiver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Huawei’074 in view of Huawei’023 in view of LG by including “wherein the alpha value…the sidelink OLPC” as taught by Li because it provides Huawei’074 in view of Huawei’023 in view of LG’s device with the enhanced capability of applying P0 and alpha value to sidelink OLPC (Li, ¶¶142, 228-231, and 350-355).
As to claims 25 and 26, Huawei’074 in view of Huawei’023 in view of LG, and further in view of Li teaches the first UE of claim 23. Huawei’074 further teaches when the first UE is in-coverage, the power of the PSSCH is determined based on a power of the PSSCH for a downlink open loop power control (OLPC) before a sidelink path loss is estimated (§§1, 2.1, and 2.4: when TX UE is in-coverage, power of PSSCH is determined calculated using OLPC based on pathloss between TX UE and gNB (Uu downlink not SL) before SL pathloss is estimated), and
wherein, when the first UE is out-coverage, the power of the PSSCH is pre-configured before a sidelink path loss is estimated (§§1, 2.1, and 2.4: when TX UE is out-coverage pre-configuration for PSSCH power is required before SL pathloss is estimated).
As to claims 27 and 29, Huawei’074 in view of Huawei’023 in view of LG teaches the first UE of claim 11.
Although Huawei’074 in view of Huawei’023 in view of LG teaches “The first UE of claim 11,” Huawei’074 in view of Huawei’023 in view of LG does not explicitly disclose “receive…configuration information”.
However, Li teaches receive, from the second UE, a signal for physical sidelink feedback channel (PSFCH) (¶319: receive, from UE2 ACK/NACK on SL carried by PSFCH),
wherein the PSFCH is configured with first parameter configuration information (¶319: UE2 may set feedback transmit power based on UE1’s initial transmit power for PSSCH along with any required adjustments based on QoS, distance, RSRP, etc.), and
wherein the PSSCH is configured with second parameter configuration information (¶319: PSSCH transmitted based on P0).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Huawei’074 in view of Huawei’023 in view of LG by including “receive…configuration information” as taught by Li because it provides Huawei’074 in view of Huawei’023 in view of LG’s device with the enhanced capability of adjusting transmit power on PDSCH if needed according to various factors (Li, ¶319).

Claim(s) 21, 23, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei’074 in view of LG as applied to claims 6 and 16 above respectively, and further in view of Li.
As to claims 21 and 23, Huawei’074 in view of LG teaches the second UE of claim 16.
Although Huawei’074 in view of LG teaches “The second UE of claim 16,” Huawei’074 in view of LG does not explicitly disclose “wherein the alpha value…the sidelink OLPC”.
However, Li teaches wherein the alpha value for the sidelink OLPC is a pathloss compensation factor for the sidelink OLPC (¶¶142 and 350-355: for sidelink OLPC, the alpha value is a pathloss compensation factor for sidelink OLPC), and
wherein the P0 value for the sidelink OLPC is a target receiving power for the sidelink OLPC (¶¶142 and 228-231: for open-loop transmit power control, P0 is target power for sidelink receiver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Huawei’074 in view of LG by including “wherein the alpha value…the sidelink OLPC” as taught by Li because it provides Huawei’074 in view of LG’s device with the enhanced capability of applying P0 and alpha value to sidelink OLPC (Li, ¶¶142, 228-231, and 350-355).
As to claims 28 and 30, Huawei’074 in view of LG teaches the first UE of claim 11.
Although Huawei’074 in view of Huawei’023 in view of LG teaches “The second UE of claim 16,” Huawei’074 in view of LG does not explicitly disclose “transmit…configuration information”.
However, Li teaches transmit, to the first UE, a signal for physical sidelink feedback channel (PSFCH) (¶319: transmit, from UE2 to UE1 ACK/NACK on SL carried by PSFCH),
wherein the PSFCH is configured with first parameter configuration information (¶319: UE2 may set feedback transmit power based on UE1’s initial transmit power for PSSCH along with any required adjustments based on QoS, distance, RSRP, etc.), and
wherein the PSSCH is configured with second parameter configuration information (¶319: PSSCH transmitted based on P0).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Huawei’074 in view of LG by including “transmit…configuration information” as taught by Li because it provides Huawei’074 in view of LG’s device with the enhanced capability of adjusting transmit power on PDSCH if needed according to various factors (Li, ¶319).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jiang, US 2021/0022084 A1 – Sidelink Power Control Method and Terminal Device
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469